This cause is pending before the court upon movant’s motion for an order to show cause why the respondent should not be punished for contempt for not complying with subpoena duces tecum. Upon consideration of the motions of Robert D. Clapp for leave to intervene and to quash subpoena duces tecum, and his response to the court’s show cause order,
IT IS ORDERED by the court that the motion for leave to intervene of Robert D. Clapp personally be, and hereby is, granted, and the motion to quash subpoena duces tecum be, and hereby is, denied.
Pfeifer and Cook, JJ., would also find respondent in contempt for failing to comply with the subpoena duces tecum.